UNPUBLISHED ORDER
                           Not to be cited per Circuit Rule 53


                 United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604
                               Submitted January 24, 2006
                               Decided February 1, 2006


                                        Before

                    Hon. WILLIAM J. BAUER, Circuit Judge

                    Hon. FRANK H. EASTERBROOK, Circuit Judge

                    Hon. DANIEL A. MANION, Circuit Judge


KATHI COOPER, BETH HARRINGTON, and MATTHEW            Appeals from the
HILLESHEIM,                                           United States District
      Plaintiffs-Appellees,                           Court for the Southern
                                                      District of Illinois.
Nos. 05-3882 & 06-1260            v.
                                                      No. 99 C 829
IBM PERSONAL PENSION PLAN and IBM                     G. Patrick Murphy,
CORPORATION,                                          Chief Judge.
      Defendants-Appellees.

APPEAL   OF:   JAMES M. LEAS




                                        Order

     The final decision of the district court in this proceeding
was entered on August 16, 2005, and on September 16, 2005, James
Marc Leas filed a notice of appeal, which has been docketed as
No. 05-3882.

     That appeal is untimely. Fed. R. App. P. 4(a)(1)(A) allows
30 days for an appeal; Leas filed his notice of appeal on the
31st day.

         When the deficiency was pointed out by this court's staff,
Nos. 05-3882 & 06-1260                                Page 2


Leas asked the district court for additional time under Rule
4(a)(5)(A)(ii), which permits this step when “excusable neglect”
has been established. The district court denied this motion,
concluding that Leas's principal reason--his assumption that “30
days” and “one month” are the same even when the month has 31
days--is not “excusable” for a member of the bar. Leas then
filed a motion for reconsideration and, when that was denied,
another notice of appeal, which has been docketed as No. 06-
1260.

     Action on a motion under Rule 4(a)(5) is not independently
appealable, as it is not a “final decision” by the district
court. Instead we must decide whether this ruling, which affects
the timeliness of the appeal in No. 05-3882, is an abuse of
discretion. See Pioneer Investment Services Co. v. Brunswick
Associates Ltd. Partnership, 507 U.S. 380 (1993). It is not; the
decision is eminently reasonable, for the reasons the district
judge gave.

     Leas is incorrect in contending that the decision of August
16 was not “final” until the district court entered an order on
October 24 informing Leas that all of his motions and requests
already had been disposed of. That order did not resolve any
issue, and we cannot see any question left up in the air as of
August 16. Leas himself must have thought it final or he would
not have filed an appeal in September.

     The appeal in No. 05-3882 is dismissed for want of
jurisdiction.

     When the district judge denied Leas's request for
reconsideration of the order denying Leas's motion under Rule
4(a)(5), he simultaneously denied two further motions: for an
electronic case filing user name and password, and for recusal.
Appeal No. 06-1260 presents these matters as well. The
disposition of Leas’s request for registration in the district
court's e-filing system is not a judgment of any kind and is not
appealable; it has nothing to do with the merits of any
litigation. The request for recusal is untimely, as the district
judge noted. Once the merits are in the hands of an appellate
court, a district judge's recusal is pointless. Requests of this
kind must be made before the end of the case, and by mandamus
rather than appeal. See United States v. Balistrieri, 779 F.2d
1191 (7th Cir. 1985).

     The appeal in No. 06-1260 is dismissed for want of
jurisdiction.